COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                  §               No. 08-17-00230-CR
  MIGUEL MENDOZA,
                                                  §                  Appeal from the
                     Appellant,
                                                  §                 41st District Court
  v.
                                                  §             of El Paso County, Texas
  THE STATE OF TEXAS,
                                                  §                (TC# 20140D02819)
                     State.
                                              §
                                            ORDER

       The Appellant’s brief was due with this Court on October 26, 2018 with three final
extensions having been granted. Appellant’s attorney, Ms. Veronica Teresa Lerma filed a sixth
motion for extension of time on October 26, 2018 requesting an additional 22 days to file his
brief. However, before the Court acts on the motion it will be necessary for the trial court to
conduct a hearing.
       Therefore, it is ORDERED that the trial court conduct a hearing in order to determine if
appellant wishes to continue the appeal and if appellant has been deprived of effective assistance
of counsel.
       Further, the trial court shall forward its findings to the District Clerk of El Paso County,
Texas, on or before November 15, 2018. The District Clerk shall prepare and forward a
supplemental clerk’s record containing the findings and forward the same to this Court on or
before November 25, 2018. Further, the transcription of the hearing shall be prepared, certified
and filed with this Court on or before November 25, 2018.


       IT IS SO ORDERED this 26th day of October, 2018.


                                              PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.